Citation Nr: 0316143	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  98-07 812	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to April 1, 1996, for 
the grant of Dependency and Indemnity Compensation (DIC) 
payments.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
October 1963 to January 1974.  He died in February 1980; the 
appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Roanoke, Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).  It returns 
following a May 2001 Order in which the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
December 11, 2000 decision as to the appropriate effective 
date to be assigned.


FINDINGS OF FACT

1.  In granting entitlement to DIC benefits the RO originally 
established April 1, 1997 as the effective date for payment; 
that date was later revised to April 1, 1996.

2.  The appellant appealed, claiming entitlement to an 
effective date of June 9, 1994 for the payment of DIC 
benefits.

3.  In a rating decision dated in April 2003, the RO granted 
entitlement to an effective date of August 6, 1992 for the 
payment of DIC benefits.


CONCLUSION OF LAW

There is no remaining case or controversy over which the 
Board has jurisdiction, and the matter of entitlement to an 
earlier effective date for the payment of DIC benefits is 
dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5).

In this case VA awarded entitlement to service connection for 
the cause of the veteran's death based on recognition of 1994 
legislative changes that provided for presumptive service 
connection for respiratory cancer in herbicide-exposed 
veterans.  See 38 C.F.R. §§ 3.307, 3.309 (1994).  The 
appellant appealed VA's determination that the appropriate 
effective date for the grant of DIC benefits was April 1, 
1996.  In appeal correspondence the appellant, through her 
representative, argued that the date sought for the grant of 
the DIC benefits was June 9, 1994, the date of the 
legislative changes allowing for presumptive service 
connection for respiratory cancers in herbicide-exposed 
veterans.  In support of her contentions, the appellant and 
her representative pointed to court holdings pertaining to 
entitlement to retroactive benefits in such cases.  

As noted above, the Board denied entitlement to an earlier 
effective date in a December 2000 decision which the 
appellant appealed to the Court.  Then, pursuant to the 
Court's May 2001 Order, this case underwent review consistent 
with Nehmer v. United States Veterans Admin., 712 F. Supp. 
1404 (N.D. Cal. 1989) (Nehmer I), and the specific guidance 
provided in Nehmer v. United States Veterans Admin., 32 F. 
Supp. 2d. 1175 (N.D. Cal 1999) (Nehmer II), and Nehmer et al 
v. Veterans Administration of the Government of the United 
States (Nehmer III), 284 F.3d 1158 (9th Cir. Cal. 2002).

Thereafter, in an April 2003 decision, RO granted entitlement 
to the payment of DIC benefits effective back to 
August 6, 1992.  Such date is prior to the effective date 
sought by the appellant in this case and represents a 
complete grant of the benefit sought on appeal.  As such 
there is no remaining controversy over which the Board has 
jurisdiction concerning the matter of entitlement to an 
earlier effective date for the payment of DIC benefits.  
Therefore, the Board will dismiss the appeal as benefit 
remains to be awarded.


ORDER

The appeal as to entitlement to an earlier effective date for 
the payment of DIC benefits is dismissed.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

